WALLACE, JUDGE:
The claimant filed this claim in the amount of $250.00 against the respondent for the loss of his leather jacket or coat from a public coat rack in the Marion County, West Virginia courthouse.
Claimant had been subpoenaed for jury duty. On February 28, 1980, while on jury duty, he hung his jacket on a coat rack outside the courtroom door provided for those attending court sessions. At approximately 3:00 p.m., the claimant, having completed his jury duty for the day, returned to obtain his coat and discovered that it was missing. He testified that his coat had never been found and that he had purchased it for $250.00.
The maintenance and custodial care of county courthouses of West Virginia is the responsibility of the respective county *416commissions. The respondent, Administrative Office of the Supreme Court of Appeals, has no jurisdiction over these matters and cannot be held liable for the loss of claimant’s coat. No act or omission of the respondent caused the loss, and, accordingly, the Court disallows the claim.
Claim disallowed.